Citation Nr: 1633053	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a personality disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a sleep disorder.

[The issues of entitlement to increased ratings for reactive airway disease (in excess of 10 percent prior to February 9, 2015, and in excess of 30 percent thereafter), a rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine, increased ratings for anterior cruciate ligament (ACL) deficiency of the left knee (in excess of 10 percent from August 3, 2004 to March 13, 2007, and from October 1, 2007), and service connection for left shoulder disability, are the subject of a separate decision.]

REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to August 1996, from February 1998 to May 1998, and from October 1999 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In December 2014, the case was remanded for additional development.

[As was noted on page 1, because the Veterans Law Judge who conducted a hearing in a matter must participate in the decision on the matter (see 38 C.F.R. § 20.707), the issues of entitlement to increased ratings for reactive airway disease (in excess of 10 percent prior to February 9, 2015, and in excess of 30 percent thereafter), a rating in excess of 20 percent for musculoskeletal strain of the lumbosacral spine, increased ratings for anterior cruciate ligament (ACL) deficiency of the left knee (in excess of 10 percent from August 3, 2004 to March 13, 2007, and from October 1, 2007), and service connection for left shoulder disability, are addressed in a separate July 2016 decision by the Acting Veterans Law Judge who conducted a hearing in those matters in March 2012.]

The Veteran had also initiated an appeal of the denial of service connection for temporomandibular joint syndrome (TMJ).  A December 2014 Board decision [by the Acting Veterans Law Judge who conducted a hearing in that matter in March 2012] granted service connection for TMJ, and a December 2014 rating decision implemented the award.  Consequently, this matter is not before the Board.

The issues of service connection for a personality disorder (on de novo review), migraine headaches, and a sleep disorder are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision declined to reopen a claim of service connection for a personality that was previously denied (in a July 2006 rating decision from which the Veteran did not timely perfect an appeal), based on a finding that there was no evidence that the Veteran had any additional [acquired] psychiatric disability that was superimposed upon his [developmental] personality disorder.

2.  Evidence received since the October 2008 rating decision suggests that he may have an additional [acquired] psychiatric disability that was superimposed upon his [developmental] personality disorder; relates to an unestablished fact necessary to substantiate the claim of service connection for a personality disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a personality disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim to reopen.  However, inasmuch as this decision reopens the claim of service connection for a personality disorder, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A claim which is the subject of a prior final rating decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Initially, a July 2006 rating decision denied the Veteran service connection for a personality disorder based essentially on a finding that there was no evidence that the Veteran had any additional [acquired] psychiatric disability that was superimposed upon his [developmental] personality disorder.  While he filed a notice of disagreement in November 2006, the July 2006 rating decision became final when he did not file a timely substantive appeal following the issuance of a June 2007 statement of the case.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, an October 2008 rating decision declined to reopen the claim.  He was furnished notice of the October 2008 determination and of his appellate rights, and the October 2008 rating decision became final when he did not appeal that decision or submit new and material evidence within one year following notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Evidence received since the October 2008 rating decision includes a September 2014 VA treatment record, which notes that the Veteran had a diagnosis of anxiety disorder in addition to his diagnosis of schizotypal personality disorder.

As service connection for a personality disorder was previously denied on the basis that there was no evidence that the Veteran had any additional [acquired] psychiatric disability that was superimposed upon his [developmental] personality disorder, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran has an additional [acquired] psychiatric disability that is superimposed upon his personality disorder.  The aforementioned evidence indicates that he has a diagnosis of anxiety disorder [an acquired psychiatric disability] in addition to his [developmental] personality disorder.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for a personality disorder, and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a personality disorder may be reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal to reopen a claim of service connection for a personality disorder is granted.
REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a personality disorder (on de novo review), migraine headaches, and a sleep disorder.

As an initial matter, the record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits (as noted in a December 2003 private treatment record and on May 2006 VA psychiatric examination).  A request to SSA for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Service Connection for a Personality Disorder

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  Specifically, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran's service treatment records (STRs) document that he was referred for a psychiatric consultation in August 2000 for situational stressors (due to feeling "harassed" at work).  In September 2000, he reported poor sleep and depressed mood (due to his work situation), and he was assessed with depressive disorder not otherwise specified (NOS), with a note to rule out personality disorder.  Later in September 2000, personality disorder NOS was diagnosed.  While an October 2000 mental status evaluation did not reveal any abnormal findings, his last DD Form 214 reflects that he was given an honorable discharge in December 2000 due to personality disorder.
Postservice private and VA treatment records have documented diagnoses of narcissistic personality disorder and schizotypal personality disorder for the Veteran, as well as diagnoses of acquired psychiatric disabilities (including social phobia, bipolar disorder NOS, dysthymia, depression, and anxiety disorder).  [As outlined above, a September 2014 VA treatment record notes that the Veteran had a diagnosis of anxiety disorder in addition to his diagnosis of schizotypal personality disorder.]  While the Veteran underwent VA psychiatric examinations in May 2006, July 2006, and September 2007, there are no medical opinions currently of record which address the medical question of whether the Veteran has an additional [acquired] psychiatric disability that may be superimposed upon his personality disorder.  Such opinion must be secured on remand.

Service Connection for Migraine Headaches

The Veteran contends that his current migraine headaches are related to his active service or were caused or aggravated by his service-connected lumbar spine disability and/or his service-connected TMJ.

The Veteran's STRs note complaints of headaches (in connection with upper respiratory infection) in March 1998, October 1999, and July 2000.  On an October 2000 Report of Medical History, he indicated a history of frequent or severe headaches, noting that "I get headaches all the time."

Postservice VA treatment records beginning in November 2006 have documented the Veteran's complaints of migraine headaches (though on June 2008 VA dental examination, he reported that he started having migraine headaches in 2001).  A March 2009 VA treatment record notes his report that his jaw pain seemed to make his migraine/headache worse.  A July 2009 VA treatment record notes his belief that his migraines were worse when he had a flare of his back pain and TMJ pain.  A May 2012 VA treatment record notes his report that when his jaw locks open or pops, he will often experience migraine headaches, with a note that his jaw pain "could be contributing" to the headaches he was reporting.  In a March 2014 VA medical opinion, a VA physician assistant provided rationale for the medical opinion that the Veteran's headache disability was less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  However, there are no medical opinions currently of record which address the medical questions of whether the Veteran's current headache disability may have been caused or aggravated by an incident of his military service or by his service-connected TMJ.  Such opinions must be secured on remand.

Service Connection for a Sleep Disorder

The Veteran contends that he currently has a sleep disorder that is related to his active service or is caused or aggravated by his service-connected lumbar spine disability, his service-connected TMJ, and/or his service-connected reactive airway disease.

The Veteran's STRs document complaints of sleep difficulties, noted in connection with upper respiratory infection (in March 1998 and July 2000) as well as in conjunction with psychiatric symptoms (in August 2000 and September 2000).  In September 2000, he was prescribed medication for insomnia.  In an October 2000 Report of Medical History, he endorsed a history of frequent trouble sleeping, noting that "I have trouble falling asleep and staying asleep."

Postservice private and VA treatment records have documented his continued treatment (with medication) for poor sleep and insomnia.  The Veteran underwent a sleep study in January 2008 (referenced in a February 2008 VA treatment record); the full report of this sleep study should be secured on remand.  An August 2011 VA treatment record notes a diagnosis of provisional sleep disorder.  A November 2014 private sleep study found a diagnosis of an upper airways resistance form of obstructive sleep apnea (OSA).  On February 2015 VA spine examination, he reported that his back pain caused him difficulty falling asleep at times.  On August 2015 VA sleep apnea examination (located in Virtual VA), he reported that he had had difficulty falling and staying asleep since service; the examiner noted that the January 2008 sleep study revealed no evidence of OSA, and opined that his mental issues were very likely contributing to his insomnia (noted to be separate from and unrelated to his upper airways resistance OSA); and provided rationale for the medical opinion that it was less than likely that his upper airways resistance OSA was incurred in service or related to the complaints of sleep difficulty during his service.  On January 2016 VA TMJ examination, he reported loss of sleep due to his jaw pain.

There are no medical opinions currently in the record which address the medical questions of whether the Veteran currently has a sleep disorder that may have been caused or aggravated by his service-connected lumbar spine disability, his service-connected TMJ, and/or his service-connected reactive airway disease.  Such opinions must be secured on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should also secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since September 2015, to specifically include the full report of the sleep study conducted in January 2008.

2.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's application for SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the Veteran.

3.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of any current psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability found (and note whether each such disability is developmental or acquired).

(b) Please identify the most likely etiology for each psychiatric disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner must specifically consider and address all pertinent STRs, as outlined above.

(c) Is it at least as likely as not (a 50% or better probability) that any additional acquired psychiatric disability is superimposed upon his personality disorder?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.
4.  The AOJ should arrange for a neurological examination of the Veteran to ascertain the nature and likely etiology of any current headache disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each headache disability found.  If no such disability is diagnosed, please reconcile that conclusion with the pertinent medical evidence of record.

(b) Please identify the most likely etiology for each headache disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner must specifically consider and address all pertinent STRs, as outlined above.

(c) Is it at least as likely as not (a 50% or better probability) that any current headache disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected TMJ?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

5.  The AOJ should also arrange for a sleep disorders examination of the Veteran to ascertain the nature and likely etiology of any current sleep disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each sleep disability found.  If no such disability is diagnosed, please reconcile that conclusion with the pertinent medical evidence of record.

(b) Please identify the most likely etiology for each sleep disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that any current sleep disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected lumbar spine disability, TMJ, and/or reactive airway disease?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as deemed appropriate.

6.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for a personality disorder (on de novo review), migraine headaches, and a sleep disorder.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


